Title: To James Madison from William Glassell, 21 September 1797
From: Glassell, William
To: Madison, James


Dear SirFredg. 21st. Septr. 1797
Altho from our differnt avocations we are not in the habit of corresponding I shall use the freedom of asking you to do me a favor which from its nature, is only just. Mr. Francis Taylor, who was the deputy of Major Wm. Lyndsay “late collector of the Port Norforlk [sic] for many years past” offers himself as a candidite for that Office, in rotation. The Government will pay Much Attention to any thing you may say in his favor. I therefore hope you will recommend him as far as his character shall be establishd in Your opinion by the Vouchers he can produce. This town or rather the Merchants of Rappahannock have had much business at the Norfolk Naval Office during this Gentlemans agency when Major Lindsys health renderd him unfit for duty, and to my Knowledge he has acquitted himself to their entire satisfaction. This being the case, and his accounts being found clear and due payment Made to the treasury, and his serving also an Appretencship to the business, “an useless one indeed unless he expected promotion and a business no one wou’d otherwise qualify themselves for,” will I hope induce a Man of your known integrity to give him every aid which is in your Power; Add to this Mr. Taylor is engaged matrimonially to Mr. Lindsys eldest Daughter, and will of Course be the Guardian of a Numrous worthy helpless family. Present my most respectful Compliments to your Lady Father, Mother & family. I am very sincerely Dear Sir Your Mo. O. S
Wm. Glassell
